DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 5/31/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Objections
Claim objected to because of the following informalities:
Claim 10, line 1, recites “an inner cavity” and should recite - - the inner cavity - - for proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” in claim 3 and “connecting member” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
To clarify, “fixing member” is considered “a bolt” (para. 0060 of specification) or equivalents.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “connecting member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what the “connecting member” is structurally. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of examination the “connecting member” will be considered a sever rack.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keehn et al. (US 10,765,033).
	Per claim 1, Keehn teaches a sealed (“seal”, col. 7, lines 34) heat conduction box body (102), wherein an inner cavity of the heat conduction box body includes a heating device (103) and an insulating liquid (120) in which the heating device is immersed (see fig. 1), the insulating liquid absorbs heat of the heating device and vaporizes, vaporized steam rises to the top of the inner cavity of the heat conduction box body to be cooled and liquefied, and a liquefied insulating liquid falls back into the insulating liquid at the bottom of the inner cavity (“heat producing components 105 of the servers 103 in the immersion cooling enclosure 102 can consume power from a power source (not shown, e.g., an electrical grid) to execute suitable instructions to provide desired computing services. The dielectric coolant 120 can absorb the heat produced by the components 105 during operation and eject the absorb heat into the cooling fluid flowing through the condenser 110. In certain embodiments, the dielectric coolant 120 absorbs the heat produced by the servers 103 via a phase transition, i.e., evaporating a portion of the dielectric coolant 120 into a vapor and evaporate into the vapor space 122. The evaporated vapor can then be condensed by the cooling fluid flowing through the condenser 110 via the inlet manifold 112a into a liquid and return to the well 104 via gravity”, col 7, line 66 through col. 8, lines 13).
	Per claim 10, Keehn, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Keehn, as modified, teaches wherein an inner cavity of the heat conduction box body includes a pressure sensor or/and a temperature sensor (para. 0015).
	Per claim 11, Keehn, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Keehn, as modified, teaches wherein the heating device (103) is fixedly disposed on the bottom of the inner cavity of the heat conduction box body (see figure 1) through a connecting member (101).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keehn et al. (US 10,765,033) in view of Fujiwara et al. (US 2018/0020570).
	Per claim 2 and 9, Keehn meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Keehn teaches wherein the heat conduction box body comprises: a box cover (108); a box body (104), sealed and locked with the box cover to form the sealed heat conduction box body (“The immersion cooling enclosure 102 can also include a lid 108 that is configured to mate with and seal against the well 104”, col. 7, lines 33-35); but fails to explicitly teach an air-tight joint, disposed on a side wall of the box body, and configured to communicate the liquid cooling seal box with outside, supply the insulating liquid to the liquid cooling seal box or/and vacuum the liquid cooling seal box; and a safety valve, disposed on a side wall of the box body, and configured to release air pressure in the inner cavity of the heat conduction box body (claim 2) and wherein the air-tight joint comprises an RJ45 sealing joint, an optical fiber sealing joint, a power sealing joint, a vacuuming joint, or/and a liquid adding opening (claim 9).
	However, Fujiwara teaches an immersion cooling system including an air-tight joint (joint where 5a meets 3a), disposed on a side wall of a box body (3a), and configured to communicate a liquid cooling seal box with outside, supply the insulating liquid to the liquid cooling seal box (para. 0033); and a safety valve (17B), disposed on a top wall of the heat conduction box body, and configured to release air pressure in the inner cavity of the heat conduction box body (para. 0066) (claim 2) and the air-tight joint comprising a liquid adding opening (i.e. cooling liquid enters from 5A thus the air-tight joint is a “liquid adding opening”) (claim 9) for preventing damage to the system (para. 0066).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an air-tight joint, disposed on a side wall of a box body, and configured to communicate a liquid cooling seal box with outside, supply the insulating liquid to the liquid cooling seal box or/and vacuum the liquid cooling seal box; and a safety valve, disposed on a top wall of the heat conduction box body, and configured to release air pressure in the inner cavity of the heat conduction box body (claim 2) and the air-tight joint comprising a liquid adding opening (i.e. cooling liquid enters from 5A thus the air-tight joint is a “liquid adding opening”) (claim 9), as taught by Fujiwara in the invention of Keehn, in order to advantageously prevent damage to the system (para. 0066).
	Regarding the safety valve being disposed on the side wall of the box body, per MPEP 2144.04, section VI, paragraph C, claims which read on the prior art except with regard to position were held unpatentable because the position would not have modified the operation of the device.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the safety valve on a side wall of the box body in order to advantageously prevent damage the valve when opening the lid.
	Per claim 3, Keehn, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Keehn, as modified, teaches wherein the box cover (108) is a cold plate (110), an edge of the cold plate includes a fixing hole, and the cold plate is locked and sealed with the box body through the fixing hole and a fixing member (“the lid 108 can include a plate-like structure in contact with and fastened to the first surface 104a of the well 104”, para. 0032) (to clarify, there is necessarily a “fixing” and “fixing member” since the lid is fastened to the body).
	Per claim 4, Keehn, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Keehn, as modified, teaches wherein a sealing surface of the box (surface between 104a and 108) cover includes a condenser coil (110), and a joint of the condenser coil is disposed on an outer surface of the box cover (“The lid 108 can also include suitable conduits, pipes, tubings, etc. to provide a cooling fluid (e.g., cooling water) to the condenser 110”, para. 0033) (to clarify, there is necessarily a “joint” of the condenser disposed on an outer surface of the box cover in order to communicate the condenser to the cooling water source).
	Per claim 6, Keehn, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Keehn, as modified, teaches wherein a top edge of the box body includes a trench, and a sealing gasket is filled in the trench (“the immersion cooling enclosure 102 can also include a lid 108 that is configured to mate with and seal against the well 104 using one or more O-rings, gaskets, or other suitable sealing devices”, col. 7, lines 33-36) (to clarify, there is necessarily a trench in which  the o-ring sits therein).
	Per claim 8, Keehn, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Keehn, as modified, teaches wherein the air-tight joint (where 5a meets 3a) has a panel structure (i.e. a panel “structure” is considered a structure which is flat) but fails to explicitly teach wherein the panel structure is detachable.  However, per MPEP 2144.04, section V, para. C, “if it were considered desirable for any reason to obtain access … it would be obvious to make…removable for that purpose”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the panel structure be a detachable panel structure in order to advantageously repair and maintain the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Keehn et al. (US 10,765,033) in view of Fujiwara et al. (US 2018/0020570) as applied to the claims above and further in view of  Campbell et al. (US 2015/0109735).
	Per claim 5, Keehn, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Keehn, as modified, fails to explicitly teach wherein the box cover has a flange structure, and a top side face of the flange structure includes a liquid cavity.
	However, Campbell teaches an immersion cooling system wherein a box cover (530) has flange structure (see figure 5A), and a top side face of the flange structure includes a liquid cavity (531) for enhancing heat transfer with an electronic system (para. 0003). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide wherein a box cover having a flange structure, and a top side face of the flange structure including a liquid cavity, as taught by Campbell in the invention of Keehn, as modified, in order to advantageously enhance heat transfer with an electronic system (para. 0003). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keehn et al. (US 10,765,033) in view of Fujiwara et al. (US 2018/0020570) as applied to the claims above and further in view of Aoki et al. (US 2019/0387641).
	Per claim 7, Keehn, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Keehn, as modified, fails to explicitly teach wherein the box body is a cold plate shell.  However, Aoki teaches an immersion cooling system wherein a box body (10) is cold plate shell (“The housing 10 is formed of a material having a high thermal conductivity such as a metal. The housing 10 is formed of, for example, stainless steel or aluminum”, para. 0019) (to clarify, an aluminum housing is considered a cold plate shell) for efficiently cooling electronic components of an electronics system (para. 0016).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a box body being a cold plate shell, as taught by Aoki in the invention of Keehn, as modified, in order to advantageously provide a system in which electronic components are efficiently cooled (para. 0016). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krishnan et al. (US 2016/0286694) teaches an immersion cooling system.
Aoki et al. (US 2020/0337176) teaches an immersion cooling system with an o-ring gasket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763